Action was brought in the common pleas court of Hamilton county by the Cosmopolitan Bank  Trust Company to recover the amount due on a promissory note, signed upon its face by Robert B. McGowan and Carolina L. McGowan as joint makers. The signatures are admitted. Claim was made by answer that Carolina L. McGowan signed the note as an accommodation maker only, and that such fact was known by the plaintiff at the time of delivery thereof, and by cross-petition a claim was asserted for $5,000 for services rendered to the plaintiff by Robert B. McGowan on express contract.
The trial court, upon objection made, excluded evidence as to the relationship of Carolina L. McGowan to the note and also evidence respecting the claim of Robert B. McGowan for services. The *Page 504 
court then directed a verdict for plaintiff for the full amount due on the note and rendered judgment accordingly. The Court of Appeals affirmed.
The judgment of the Court of Appeals is affirmed upon authority of Richards v. Market Exchange Bank Co., 81 Ohio St. 348,  90 N.E. 1000, 26 L.R.A. (N.S.), 99, and cases there cited.
Judgment affirmed.
MARSHALL, C.J., KINKADE, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.
ROBINSON, J., not participating.